DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support in the instant Application for such amendments on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 2, 12-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the peripheral circuit is configured to: invert the first page data and perform the SLC program on the inverted first page data in a first inversion buffer page 5among the plurality of buffer pages; and invert the second page data and perform the SLC program on the inverted second page data in a second inversion buffer page among the plurality of buffer pages; while in regard to claim(s) 12-13, the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the peripheral circuit is configured to: wherein the performing of the first SLC program operation comprises: programming the first program data in a first buffer page 5among the buffer pages in an SLC method; and inverting the first program data and programming the inverted first program data in a first inversion buffer page among the buffer pages in the SLC method; wherein the performing of the second SLC program operation comprises: programming the second program data in a second buffer page among the buffer pages in the SLC method; and inverting the second program data and programming the 15inverted second program data in a second inversion buffer page among the buffer pages in the SLC method.
Claim(s) 3-9 and 14-16 depend from claim(s) 2 and 12-13, and as such are also objected for the same reasons. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10-11 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wan (“Wan”).
As to claim 1, Wan teaches a semiconductor memory device comprising: a memory block including a plurality of memory cells (As found in at least FIG. 1: at least memory block 106; anyone of blocks 106, 108, 110 and 112 including plurality of memory cells as found in at least FIG. 3); and a peripheral circuit configured to perform a program 5operation on the memory block (As found in at least FIG. 14: peripheral circuit comprising at least 1030, 1016, 1012, 1014, 1022, 1014, 1010, 1008, 1018 to program 1004), wherein the memory block includes a plurality of normal pages and a plurality of buffer pages (As found in at least FIG. 1: normal pages in 106 and buffer pages in 114), each of the plurality of normal pages includes memory cells that store N bits of data (N being a natural number that is equal to or greater than 2) and 10each of the plurality of buffer pages includes memory cells that store one bit of data (As found in at least FIGS. 1, 4-5, and [0043], [0044], [0045]: buffer pages such as 506, 508, 510 store single lower, middle and upper bit; while normal page, such as triple level cell (TLC) stores the combination of bits as found in at least FIG. 4), and wherein the peripheral circuit is configured to: receive a first page data and perform a single level cell (SLC) program on the first page data in at least a first 15buffer page among the plurality of buffer pages; receive a second page data and perform the SLC program on the second page data in at least a second buffer page among the plurality of buffer pages; and perform a multiple-level program operation on a 20selected normal page among the plurality of normal pages based on the first page data that is programmed in the first buffer page and the second page data that is programmed in the second buffer page As found in at least FIGS. 1, 4-5, and [0043], [0044], [0045]: buffer pages such as 506, 508, 510 store single lower, middle and upper bit; while normal page, such as triple level cell (TLC) stores the combination of bits as found in at least FIG. 4).
As to claim(s) 10-11, see rejection to at least claim 1; moreover, the method is inherently taught by the apparatus.
As to claim(s) 17, see rejection to at least claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827